This is an appeal from a probate proceeding in the district court of Eastland county, an appeal to that court having been taken from the county court.
Upon trial before the court judgment was rendered denying to appellants any part of the relief sought. There is no statement of facts. The trial court failed and refused to *Page 363 
file findings of fact and conclusions of law, though duly requested so to do by appellants. A bill of exception was taken to such failure and is here assigned as error.
Under the authorities the assignment is well taken and is sustained. T.  N. O. Railroad Co. v. Highland Dairy Co., 137 S.W. 137; Wandry v. Williams, 103 Tex. 91, 124 S.W. 85; Werner Stave Co. v. Smith, 120 S.W. 247; Crocker v. Crocker, 19 Tex. Civ. App. 296, 46 S.W. 870; Buckner v. Davis, 61 Tex. Civ. App. 493, 129 S.W. 639; Boyette v. Glass,140 S.W. 819; Eaton v. Klein, 141 S.W. 828.
There are other assignments presented; but, in the absence of both statement of facts and findings by the court, it is impossible to determine whether they are well taken.
With reference to the third assignment it may be stated, however, that, if the minor Belle Culwell has reached the age of 14, then, subject to certain qualifications and exceptions, she has the right to select her own guardian. Article 4084, R.S.
Reversed and remanded.